PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
GE SENSING & INSPECTION TECHNOLOGIES GmbH
Application No. 15/302,675
Filed: 7 Oct 2016
For: ULTRASONIC GEOMETRY TESTING, INVOLVING INACCURACY CORRECTION OF TRANSDUCER POSITIONING
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) filed June 27, 2022.  

The renewed petition under 37 CFR 1.137(a) is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a)” or the appropriate petition form – PTO/SB/64. This is not a final agency action within the meaning of 5 U.S.C. 704. No additional petition fee is required for filing a renewed petition.

On February 11, 2019, the Office issued a final Office action, which set a three-month shortened statutory period to reply from the date of the Office action. Applicant did not obtain any extensions of time under 37 CFR 1.136(a). In the absence of a timely and proper reply, the application became abandoned on Tuesday, May 14, 2019. On September 5, 2019, the Office mailed a Notice of Abandonment. On September 22, 2021, applicant filed a petition to revive the application, which was dismissed by the decision dated December 27, 2021. On June 27, 2022, applicant filed the present renewed petition, paid a $2320 fee for a four-month extension of time for response, and resubmitted the reply in the form of a second RCE, a $2000 RCE fee, and an amendment.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: 

The required reply to the outstanding Office action (unless previously filed);
The petition fee as set forth in 1.17(m); and,
A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The renewed petition does not meet requirement (3). 

The renewed petition does not satisfy 37 CFR 1.137(b)(4). The Office finds the explanation of delay submitted on renewed petition lacks a detailed explanation of the facts and circumstances to support a conclusion that the entire period of delay was unintentional. Therefore, the USPTO is requiring additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). When addressing the period of delay, petitioner is reminded that the party whose delay is relevant is the party having the right or authority to file the response in the above-identified application. See MPEP 711.03(c)(II)(F).1

Petitioner must provide on the following information with specificity to establish that the entire delay was unintentional: (1) identification of the responsible parties having the authority to file a timely reply to avoid abandonment and to act in this application through the filing of a grantable petition; (2) cause of the responsible party’s failure to timely file the required reply that resulted in abandonment, (3) when (approximate date) and how the abandonment was discovered, and (4) the delay between discovery of abandonment and filing of a grantable petition under 37 CFR 1.137(a). Such details should include specific dates to the extent practicable and identify the party having the right or authority to reply where appropriate. Patent practitioner should make a reasonable attempt to contact the party having the authority to file a timely reply if the party differs from the present petitioner or contact any former patent practitioner of record who may have knowledge regarding the delay. No affidavit is required. Any information obtained from a prior party or former patent practitioner of record may be incorporated into the statement regarding the extended period of delay  See MPEP § 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

The record shows that petitioner submitted an RCE with a $1360 RCE fee on September 22, 2021, and a second RCE and a $2000 RCE fee with the present renewed petition on June 27, 2022. The Office acknowledges receipt of the reply to the final Office action on September 22, 2022. Petitioner is not required to resubmit the reply or pay an additional RCE fee. The second RCE fee of $2000 is unnecessary. Petitioner may request a refund of the $2000 fee in writing. When requesting a refund in writing, the USPTO recommends using the Request for Refund form PTO-2326. Applicant may submit the refund in one of the following manners:

Submit in EFS-Web or Patent CenterMust be a registered EFS-Web or Patent Center user. Select “Request for Refund” from the document description menu. Refund requests must be filed as a follow-on submission. Select “Request for Refund” from the document description menu.
Submit by faxComplete the Request for Refund form and fax to 571-273-6500.
Submit by mailComplete the Request for Refund form and mail to:
Mail Stop 16Director of the U.S. Patent and Trademark OfficeP.O. Box 1450Alexandria, VA 22313-1450 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:	Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450


By FAX:	(571) 273-8300
Attn: Office of Petitions

By hand:	Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By Internet:	EFS-Web2 
		Doc Code: PET.OP
		Document Description: Petition for Review by the Office of Petitions

Inquiries related to this decision may be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
    

    
        1 MPEP 711.03(c)(II)(E) Party Whose Delay Is Relevant, reads, in pertinent part:
        
        The question under 37 CFR 1.137 is whether the delay on the part of the party having the right or authority to reply to avoid abandonment (or not reply) was unintentional. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). When an applicant assigns the application to a third party (e.g., the inventor/applicant’s employer), and the third party decides not to file a reply to avoid abandonment, the applicant’s actions, inactions or intentions are irrelevant under 37 CFR 1.137, unless the third party has reassigned the application to the applicant prior to the due date for the reply. Id.
        
        Likewise, where the applicant permits a third party (whether a partial assignee, licensee, or other party) to control the prosecution of an application, the third party’s decision whether or not to file a reply to avoid abandonment is binding on the applicant. See Winkler, 221 F. Supp. at 552, 138 USPQ at 667. Where an applicant enters an agreement with a third party for the third party to take control of the prosecution of an application, the applicant will be considered to have given the third party the right and authority to prosecute the application to avoid abandonment (or not prosecute), unless, by the express terms of the contract between applicant and the third party, the third party is conducting the prosecution of the application for the applicant solely in a fiduciary capacity. See Futures Technology Ltd. v. Quigg, 684 F. Supp. 430, 431, 7 USPQ2d 1588, 1589 (E.D. Va. 1988). Otherwise, the applicant will be considered to have given the third party unbridled discretion to prosecute (or not prosecute) the application to avoid abandonment, and will be bound by the actions or inactions of such third party.
        
        2 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 
        217-9197).